SIS-IS
                                ELECTRONIC RECORD 57!6"/5

COA#       05-13-01558-CR                        OFFENSE:        29.03


STYLE:     Morris Jones v. The State of Texas    COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    Criminal District Court No. 3


DATE: 04/07/2015                  Publish: NO    TC CASE #:      F-1262862-J




                        IN THE COURT OF CRIMINAL APPEALS
                                                                                 SIS-IS
STYLE:   Morris Jones v. The State of Texas           CCA#:                      Slt>-IS
          PRO SB                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         K6FO&P                                       JUDGE:

DATE:     /e/Py/zJir                                  SIGNED:                            PC:

JUDGE:      P.JJ Ua*^*»—                              PUBLISH:                           DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                               ELECTRONIC RECORD